Citation Nr: 0907226	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-10 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Health Care System in Lincoln, Nebraska


THE ISSUE

Entitlement to a fee basis outpatient identification card.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972, and from September 1987 to August 1989.  He also served 
in the United States Army National Guard and the United 
States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and December 2006 
decisions by the Nebraska-Western Iowa Health Care System, 
which denied a claim for entitlement to a fee basis 
outpatient identification card.

The Board notes that, in the December 2006 denial of this 
claim, it was indicated that the Veteran's requests for a 
motorized scooter and neurological care in his local 
community would not fall under the guidelines or authority of 
a fee identification card.  In the Veteran's December 2006 
notice of disagreement (NOD), the Veteran indicated that he 
disagreed with the denial of his claim for entitlement to a 
fee basis card.  The April 2007 statement of the case (SOC) 
listed the issue currently on appeal as entitlement to a fee 
basis outpatient identification card.  In the April 2007 VA 
Form 9 Appeal, the Veteran's representative indicated that 
the issues currently on appeal are entitlement to a fee basis 
card, entitlement to home health care treatment, and 
entitlement to community based medical treatment.  As the 
December 2006 NOD only disagreed with the denial of the 
Veteran's claim for entitlement to a fee basis card and this 
was the only issue listed on appeal in the SOC, the issues of 
entitlement to a motorized scooter and entitlement to 
neurological care in the Veteran's local community are not 
currently on appeal before the Board.  

Furthermore, the Board notes that the Veteran was denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound in an October 2006 Regional 
Office (RO) decision.  The Veteran's representative indicated 
in the VA Form 9 Appeal that the medical of evidence of 
record reflects that the Veteran is not capable of taking 
care of himself in his home setting and that he needs 
assistance to care for his daily needs.  However, this 
statement was submitted to the VA Nebraska-Western Iowa 
Health Care System.  The Veteran did not submit an NOD to the 
RO, who is the agency of original jurisdiction regarding the 
claim for special monthly compensation.  As such, this issue 
is also not currently on appeal before the Board.   
Furthermore, as the issue currently on appeal arose from a VA 
Healthcare System, the Board is unable to herein refer to a 
claim special monthly compensation to the local RO.  
Therefore, the veteran and his representative are advised 
that, if they wish to pursue a claim for special monthly 
compensation based on the need for regular aid and attendance 
of another person, or on account of being housebound, 
appropriate documentation should be submitted to the local RO 
that has jurisdiction over such claims.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to a fee basis outpatient 
identification card.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

The Board notes, that when VA facilities or other government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities to 
provide the appropriate care.  38 C.F.R. § 17.52 (2008).  
Hospital care or medical services will be authorized to a 
veteran under a number of circumstances including for 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) any disability of a 
veteran participating in a rehabilitation program under 38 
U.S.C. ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).

As an initial matter, the Board points out that it does have 
jurisdiction under 38 C.F.R. § 20.101 (2008) to adjudicate 
this appeal regarding eligibility.  38 C.F.R. § 20.101(b) 
addresses appellate jurisdiction of determinations of the 
Veterans Health Administration by the Board and states that 
the Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  That 
regulation further states that medical determinations, such 
as determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are thus beyond 
the Board's jurisdiction.  Typical examples of these issues 
are described and include whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should 
be ordered, and similar judgmental treatment decisions with 
which an attending physician may be faced.  38 C.F.R. § 
20.101(b) (2008).

The United States Court of Appeals for Veterans Claims 
(Court), in Meakin v. West, 11 Vet. App. 183 (1998), 
determined that the Board had jurisdiction to review a 
determination by a VA Medical Center (VAMC) that the Veteran 
was not eligible for fee basis outpatient treatment for 
service-connected disabilities.  The Court noted that in 
determining whether a claimant would be eligible for fee 
basis outpatient medical care, a claimant must be a Veteran 
seeking treatment for a service-connected disability, and VA 
facilities are either (1) geographically inaccessible or (2) 
not capable of providing the care or services that the 
claimant requires.  The Court stated that with regard to the 
latter factor, the determination of whether a VA facility is 
capable of furnishing specific care or services does not 
involve a medical determination, as does the question of the 
"need for and appropriateness of specific types of medical 
care and treatment," as contemplated by 38 C.F.R. § 20.101.  
Meakin, 11 Vet. App. at 187.  Thus, as a general matter, the 
Board may review the Veteran's claim for eligibility for fee 
basis services for outpatient treatment outside the VA 
healthcare system.

The Board notes that, because the Veteran has a TDIU rating 
based on his service-connected disabilities, he has a total 
disability permanent in nature from a service-connected 
disability and, thus, meets the disability criteria for 
receiving fee basis medical services.  See 38 C.F.R. § 
17.52(a)(3) (2008).  Consequently, the Board must determine 
whether the VAMC is capable of providing the medical 
treatment the Veteran needs and whether it is geographically 
accessible.  See 38 C.F.R. § 17.52(a) (2008).

The Veteran has asserted that the competent medical evidence 
of record indicates that he is not capable of traveling 
unassisted 30 miles to the nearest VA Clinic for medical 
treatment.

In support of his claim, the Veteran has submitted several 
statements from his treating private physicians.  In a June 
2006 letter from the Veteran's private physician at Ear, 
Nose, & Throat Medicine & Surgery, P.C., it was noted that 
the Veteran presented with ringing in his ears, based on a 
high frequency, noise-induced hearing loss, probably from 
military exposure to gunfire.  The physician further noted 
that the Veteran has a degenerative neurologic problem, for 
which there is apparently no known regimen that would reverse 
this process.  The Veteran has considerable difficulty 
walking. 

In July 2006 letter from a private physician from CMH Medical 
Center, it was noted that the Veteran complained of continued 
ringing in his ears, chronic vertigo, and gait instability 
resulting in multiple falls.  This physician noted that he 
had been treating the Veteran for a year and that his 
problems are continually getting worse.  The Veteran has a 
motorized scooter because of his fear of falling.  The 
physician noted that the Veteran has fallen many times 
recently and, although he has not suffered any significant 
injuries, the physician expressed his concern that he will 
sustain significant injuries, secondary to his recurrent 
falls.  Additionally, the Board notes that this physician 
also indicated in a statement received in October 2006 that 
the distance to the nearest VA facility and the Veteran's 
inability to get there on his own prevents him from obtaining 
care at a VA facility.  The examiner did not offer a 
rationale for this statement.   

In October 2006, a letter from an occupational therapist at 
Community Memorial Hospital was received by VA.  In this 
letter, the therapist noted that the Veteran has been 
experiencing chronic dizziness with associated nausea and 
tinnitus, progressing in intensity over the past 9 years.  
The therapist noted that, at times, the Veteran must crawl in 
his house, due to severe dizziness and nausea.  This 
therapist also noted that the Veteran reported that he no 
longer feels safe driving, walking in the community, or 
traversing steps of any number due to fear of falling.  Both 
the Veteran and his friend reported recent episodes of 
disorientation and speech difficulties at a frequency of 1 to 
4 times per month.  It was noted that the Veteran has 2 
friends who assist him by driving to his appointments and 
that the Veteran seldom drives due to fear of falling in 
community.

In the April 2007 SOC, it was determined that care is 
feasibly available at the Lincoln VA, which is 30 miles from 
the Veteran's home.  However, a detailed discussion was not 
provided regarding how, if at all, the Veteran's current 
disabilities affect his ability to travel to this facility, 
whether the Veteran's disabilities completely prevent him 
from driving, and whether there is any other available 
transportation that could be provided to him so that he may 
attend appointments and receive treatment at the Lincoln 
VAMC.  

As such, the Board finds that a remand is required to have a 
qualified VA medical examiner supplement the record with a 
medical report and opinion regarding the Veteran's current 
service-connected disabilities, his current care needs, and 
the ability of a VA facility to reasonably meet those needs.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  The examiner should also 
consider the geographic distance between the Veteran's home 
and the Lincoln VAMC, or other nearby VA facility, and opine 
as to whether this distance, considered in the context of his 
current service-connected and nonservice-connected 
disabilities, renders all VA facilities geographically 
inaccessible with regard to the Veteran's specific 
disabilities and needs.  The examiner should specifically 
note whether the Veteran's disabilities prevent him from 
driving and, if so, to what extent, i.e. ability to drive 
short distances versus long distances. 

Additionally, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became law.  Regulations implementing the VCAA were 
then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2008).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board notes that the Veteran's 
representative indicated in the April 2007 VA Form 9 Appeal 
that the medical evidence of record documents that the 
Veteran is not capable of taking care of himself in his home 
setting and needs assistance to care for his daily needs.  
The Board notes that this is irrelevant to the issue 
currently on appeal, suggesting that the representative and 
the veteran may be unclear as to precisely how to 
substantiate a claim for fee basis care.  As such, the Board 
finds that a letter should be issued notifying the Veteran 
and his representative precisely how to substantiate a claim 
for entitlement to a fee basis outpatient identification 
card.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of how to substantiate a claim 
for entitlement to a fee basis 
outpatient identification card.

2.	Then, a VA physician should review the 
Veteran's claims folder and provide an 
opinion, based on the Veteran's 
medical history.  [This physician 
should not be involved in any way in 
rendering an adjudicative 
determination as to Veteran's 
entitlement to fee basis care.]  The 
physician should address the Veteran's 
current care and service needs, based 
on a thorough review of his claims 
file and medical history, and discuss 
whether the Lincoln VAMC or any other 
VA facility closer to the Veteran's 
home is equipped to provide the 
Veteran with the necessary care and 
services.  In making this 
determination, the physician should 
consider in particular the geographic 
distance between the Veteran's home 
and VA care facilities, and opine as 
to whether this distance, combined 
with his current disabilities, renders 
the VA facility geographically 
inaccessible with regard to the 
Veteran's specific condition and 
needs.  If the physician feels that 
physical examination of the veteran is 
necessary, appropriate steps should be 
taken to arrange such an examination.

3.	Then, readjudicate the claim.  
Particularly, it should be noted 
whether any alternative modes of 
transportation could be provided to 
the Veteran by the VA Medical Center.  
In the event that this claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC).  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


